                     Case 5:19-mj-00174-STE Document 1 Filed 04/03/19 Page 1 of 20
AO 106(Rev. 04/10) Application for a Search Warrant



                                      United States District Court
                                                                     for the

                                                        Western District of Oklahoma                                     APR 0 3 2019

             In the Matter ofthe Search of                                                                    US>CARMELITA
                                                                                                                   DIST CO^^STERN     DIs|ok!a
                                                                                                                           REEDER SHINN CLERIC

         (Briefly describe the property to be searched
          or identify the person by name and address)                            Case No. M-19-   nq         -STE

  SPRINT cellular telephone 214-418-2574, with IMSI:
                      310120059494450.



                                            APPLICATION FOR A SEARCH WARRANT

          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A. which is incorporated by reference herein,

located in the             Western                District of           Oklahoma              , there is now concealed (identify the
person or describe the property to be seized)'.

 See Attachment B, which is incorporated by reference herein.

          The basis for the search under Fed. R. Crim. P. 41(c)is (check one or more):
                 sT evidence of a crime;
                 n contraband, fruits of crime, or other items illegally possessed;
                 sf property designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:

             Code Section                                                        Offense Description
        21 U.S.C. §846                             Drug Conspiracy
        18 U.S.C.§ 2118(b)                         Burglary Of a Business Registered with the Drug Enforcement Administration

          The application is based on these facts:

        See Affidavit, attached hereto

           sf Continued on the attached sheet.
           □ Delayed notice of                    days (give exact ending date if more than 30 days: _                ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                    9
                                                                                             Applig~ nt's^ignature
                                                                                GERARD DAUpWipAia, PEA Special Agent
                                                                                             Printed mmJ and title

Sworn to before me and signed in my presence.


Date:
                                                                                               Judge's signature

City and state: Oklahoma City, Oklahoma                                           SHON T. ERWIN, U.S. Magistrate Judge
                                                                                             Printed name and title
          Case 5:19-mj-00174-STE Document 1 Filed 04/03/19 Page 2 of 20




                               ATTACHMENT A


                        PROPERTY TO BE SEARCHED


      This warrant applies to records and information associated with the cellular

telephone assigned call number 214-418-2574, with IMSI:310120059494450 ("the

SUBJECT PHONE"), which is stored at premises controlled by SPRINT, a wireless

telephone service provider headquartered at 6480 Sprint Parkway, Overland Park,

Kansas.
         Case 5:19-mj-00174-STE Document 1 Filed 04/03/19 Page 3 of 20




                                  ATTACHMENT B



                        PATICULAR THINGS TO BE SEIZED



Information to be Disclosed by the Provider


      To the extent that the information described in Attachment A is within the

possession, custody, or control of the Provider, including any information that has been

deleted but is still available to the Provider or that has been preserved pursuant to a

request made under 18 U.S.C. § 2703(f), the Provider is required to disclose to the

government the following information pertaining to the Account listed in Attachment A

for the time period December 2,2017 through December 11,2017:


          a. The following information about the customers or subscribers of the

             Account:


                 i. Names(including subscriber names, user names, and screen names);

                ii. Addresses (including mailing addresses, residential addresses,
                    business addresses, and e-mail addresses);

               iii. Local and long distance telephone connection records; •

               iv. Records ofsession times and durations, and the temporarily assigned
                   network addresses (such as Internet Protocol ("IP") addresses)
                    associated with those sessions;

                V. Length ofservice (including start date) and types ofservice utilized;

               vi. Telephone or instrument numbers (including MAC addresses.
                   Electronic Serial Numbers ("BSN"), Mobile Electronic Identity
                   Numbers ("MEIN"), Mobile Equipment Identifier ("MEID");
                   Mobile Identification Number ("MIN"), Subscriber Identity
        Case 5:19-mj-00174-STE Document 1 Filed 04/03/19 Page 4 of 20




                   Modules ("SIM"), Mobile Subscriber Integrated Services Digital
                   Network Number ("MSISDN"); International Mobile Subscriber
                   Identity Identifiers ("IMSI"), or International Mobile Equipment
                   Identities ("IMEI");

               vii. Other subscriber numbers or identities (including the registration
                    Internet Protocol("IP") address); and

              viii. Means and source of payment for such service (including any credit
                    card or bank account number)and billing records.

         b. All records and other information (not including the contents of

             communications) relating to wire and electronic communications sent or

            received by the Account, including:

                i. the date and time of the communication, the method of the

                   communication,    and   the    source   and   destination   of   the

                   communication (such as the source and destination telephone

                   numbers (call detail records), email addresses, and IP addresses);

                   and


               ii. information regarding the cell tower and antenna face (also known

                   as "sectors") through which the communications were sent and

                   received.


   11. Information to be Seized by the Government

      All information described above in Section I that constitutes [evidence, fruits,

contraband, and instrumentalities] of violations of 21 U.S.C. § 846; 21 U.S.C. §

841(a)(1); 18 § U.S.C. 2118(b); and 18 § U.S.C.2 involving MONSERRATE during the

period December 2,2017 through December 11,2017.
         Case 5:19-mj-00174-STE Document 1 Filed 04/03/19 Page 5 of 20




       Law enforcement personnel (who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support staff, agency

personnel assisting the government in this investigation, and outside technical experts

under government control) are authorized to review the records produced by the Provider

in order to locate the things particularly described in this Warrant
            Case 5:19-mj-00174-STE Document 1 Filed 04/03/19 Page 6 of 20




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
THE CELLULAR DEVICE ASSIGNED
                                               Case No.
CALL NUMBER 214-418-2574, WITH
IMSI; 310120059494450, THAT IS
                                               Filed Under Seal
STORED AT PREMISES CONTROLLED
BY SPRINT.




                             AFFIDAVIT IN SUPPORT OF
                  AN APPLICATION FOR A SEARCH WARRANT


      I, Gerard Dauphinais, being first duly sworn, hereby depose and state as follows:

                  INTRODUCTION AND AGENT BACKGROUND


       1.      I make this affidavit in support of an application for a search warrant for

information associated with a certain cellular telephone assigned call number 214-418-

2574, with IMSI: 310120059494450 ("the SUBJECT PHONE"), which is stored at

premises controlled by SPRINT,a wireless telephone service provider headquartered at

6480 Sprint Parkway, Overland Park, Kansas. The "SUBJECT PHONE" is subscribed to

by Julian Stachniewicz, 8217 County Road #106, Grandview, Texas, but utilized by Danielle

MONSERRATE. I believe MONSERRATE is utilizing the "SUBJECT PHONE" because

an indices check of MONSERRATE lists the "SUBJECT PHONE" as her cellular telephone

as well as associating her with the same subscriber address as the "SUBJECT PHONE". In

addition, on multiple occasions in the last two years, MONSERRATE has given the

"SUBJECT PHONE" as her contact telephone to law enforcement. The information to be

searched is described in the following paragraphs and in Attachment A. This affidavit
           Case 5:19-mj-00174-STE Document 1 Filed 04/03/19 Page 7 of 20




is made in support of an application for a search warrant under 18 U.S.C. §

2703(c)(1)(A) to require SPRINT to disclose to the government copies of the

information further described in Section I of Attachment B. Upon receipt of the

information described in Section I of Attachment B, government-authorized persons

will review the information to locate items described in Section II of Attachment B.

      2.      I am a Special Agent with the Drug Enforcement Administration (DEA),

United States Department of Justice, and have served in that capacity since 1996. I am

currently assigned to the Tactical Diversion Squad (TDS)at the Oklahoma City District

Office (OCDO) located in Oklahoma City, Oklahoma. In January 1997, I completed

approximately sixteen (16) weeks of training at the DEA Basic Agent Academy in

Quantico, Virginia that instructed your affiant on narcotics investigations, use of

confidential sources, surveillance, interviews and interrogation, proper search and

seizure, and arrest procedures as required to become a Special Agent with the DEA.

Prior to the DEA,I was a police officer with the Los Angeles Police Department for two

years and have experience investigating many types of criminal conduct.

      3.      During my career as a DEA Special Agent, I have investigated violations of

the Controlled Substances Act involving illegal narcotics trafficking. Through these

investigations and the training mentioned above, I have become familiar with

investigative methods and techniques regarding drug trafficking and money laundering. I

am familiar with and have participated in standard methods of investigation, including,

but not limited to, visual surveillance, questioning witnesses, the use of search and arrest
            Case 5:19-mj-00174-STE Document 1 Filed 04/03/19 Page 8 of 20




warrants, the use of informants, the use of electronic surveillance, the monitoring and

analysis of cellular telephone usage and data, and the use of undercover agents. I am

familiar with the methods of operation and terminology used by drug traffickers as well

as methods of laundering drug trafficking proceeds. I have experience debriefing

defendants, witnesses, confidential sources, and other persons who have knowledge of

the distribution and transportation of controlled substances. I know from training,

experience, and experiences related to me by other agents that persons involved in drug

trafficking frequently utilize cellular telephones to further the distribution of illicit and/or

counterfeit illicit substances.


       4.      This affidavit is intended to show merely that there is sufficient probable

cause for the requested warrant and does not set forth all of my knowledge about this

matter. As a Special Agent with the DBA,I am vested with the authority to investigate

violations of Titles 21 and 18 of the United States Code. The facts contained in this

affidavit were discovered by me or related to me by other Law Enforcement Officers.

       5.      Based on the facts set forth in this affidavit, there is probable cause to

believe that violations of 21 U.S.C. § 846; 21 U.S.C. § 841(a)(1); 18 § U.S.C. 2118(b);

and 18 § U.S.C. 2 have been committed, are being committed, and will be committed by

Danielle MONSERRATE. There is also probable cause to search the information

described in Attachment A for evidence, instrumentalities, contraband, or fruits of these

crimes as further described in Attachment B.
           Case 5:19-mj-00174-STE Document 1 Filed 04/03/19 Page 9 of 20




                                    PROBABLE CAUSE


      6.      On December 3, 2017, at approximately 8:51 p.m., the Oklahoma City

Police Department (OCPD) responded to a burglary alarm activation of Nichols Hills

Drugs, located at 7538 Berkley Avenue, Oklahoma City, Oklahoma. Upon arrival, the

OCPD responding officer observed the front door of the business had been pried open

with what appeared to be a crowbar. There was blue paint transfer on the door frame and

the lock to the door had been popped out of the socket. An employee of the business

responded and advised that there was video surveillance but the employee was unable to

get the system operational at that time. A cursory search of the location revealed several

bottles of Adderall(a Scheduled II Controlled Substance) had been taken.

      7.      On December 5, 2017, Nichols Hills Drugs submitted a "Report of Theft or

Loss of Controlled Substances" to the DBA to document the inventory taken during the

burglary two days prior.      According to the report, approximately 3,200 pills of

Hydrocodone, approximately 400 pills of Adderall, and approximately 200 pills of

Amphetamines were taken from the pharmacy during the burglary. All the above pills

are Schedule II Controlled Substances according to the Controlled Substances Act of

1970. OCPD conducted a follow-up interview with the owner of Nichols Hills Drugs,

Arrash Asgari. Mr. Asgari related the following to the OCPD. Mr. Asgari stated that

when he viewed the surveillance video of the burglary, he observed a male wearing a

dark hoodie and camo mask enter the pharmacy carrying an object. Mr. Asgari stated the

male can be heard saying "Tm in" on a cellphone or walkie-talkie like device on the
        Case 5:19-mj-00174-STE Document 1 Filed 04/03/19 Page 10 of 20




video. The male walked directly to the shelf containing the Adderall pills and began

dumping them into a trash can. The male then proceeded to the shelf containing the

Hydrocodone pills and dumped them into the trash can. The male then exited the

pharmacy after only being inside for less than a minute.

      8.     OCPD also acquired photographs of a suspect vehicle (a blue pickup truck

resembling a Ford F-150) fi*om video surveillance taken from the bank next door to the

pharmacy. In one of the photographs, the truck appeared to have its tail gate down while

driving away from the location at the time ofthe burglary ofthe pharmacy.

      9.     On December 9, 2017, at approximately 1:26 p.m., the State of Missouri

Phelps County, Sheriffs Department(PCSD) conducted a traffic stop on a blue Ford F-

150 pickup truck for a traffic violation. At the time of the traffic stop, the Ford F-150

was towing a white passenger vehicle, which was determined to be a rental car. Upon

contacting the F-150, PCSD identified the driver as Jeremy BALLEW and the passenger

as Danielle MONSERRATE. BALLEW identified MONSERRATE as his girlfriend

and advised the PCSD that he and MONSERRATE were going to visit

MONSERRATE's sister in St. Louis, however neither of them knew the sister's address

in St. Louis. Also, BALLEW stated they would be visiting for five days and staying in a

hotel while visiting. However, MONSERRATE stated they would only be staying one

night and then returning home. When advised it was unusual to see a rental car being

towed, BALLEW advised the PCSD that MONSERRATE (in whose name the vehicle

was rented) would use the rental car to go shopping while BALLEW would keep the F-
        Case 5:19-mj-00174-STE Document 1 Filed 04/03/19 Page 11 of 20




150 to "hang out" with MONSERRATE's girlfriends' husbands. The PCSD received

consent to search the F-150 and the white rental car. During the search, the PCSD

discovered two sandwich baggies containing numerous pills. BALLEW told the PCSD

the pills were morphine pills and that they were given to him but he did not say j5:om

whom. Based on the discovery of the pills, BALLEW and MONSERRATE were

transported to the PCSD for further investigation.

       10.   Enroute to the PCSD, BALLEW agreed to be honest if MONSERRATE

did not get arrested. After being advised of his Miranda Rights, BALLEW made the

following voluntary statements. BALLEW stated they were enroute to the St. Louis area

to commit pharmacy burglaries. BALLEW stated that his method of operation was to

"Google" the nearest pharmacy, wait until sun down, and then make entry into the

pharmacy using a crow bar. BALLEW stated the white rental car was operated by

MONSERRATE to act as a lookout during the burglary. BALLEW then gave a written

statement describing his burglary of Nichols Hills Drugs which BALLEW referred to as

his "most recent" burglary. BALLEW stated he was unaware of how many burglaries he

had committed, but stated it was definitely over 20 burglaries. BALLEW stated he has

also committed burglaries in Kansas City, Missouri and Illinois. BALLEW confirmed

that the pills in the second baggie were fi:om the "last Oklahoma burglary" which

BALLEW stated was Nichols Hills Drugs. BALLEW stated he would cooperate with the

OCPD regarding the Nichols Hills Drug burglary and that he left his tailgate down on his
        Case 5:19-mj-00174-STE Document 1 Filed 04/03/19 Page 12 of 20




truck (per OCPD seen in video as truck departed location) to conceal the license plate of

the blue truck.


       11.    The blue F-150 BALLEW was driving at the time of his traffic stop by

PCSD matched the blue pickup truck seen on video surveillance leaving the scene of the

Nichols Hills Drug burglary. In his written statement about the burglary of Nichols Hills

Drugs,BALLEW admitted to prying open the front door of the pharmacy. BALLEW ran

to the first shelf and took the Adderall and then ran to the second shelf to take the


Hydrocodone. BALLEW stated he took a "couple thousand Hydrocodone".

       12.   In paragraph 10, BALLEW admitted that the white rental car, rented by

MONSERRATE, was operated by MONSERRATE and used as a lookout when

BALLEW commits a burglary. In paragraph 7, Mr. Asgari stated the video surveillance

system captures the hooded male(BALLEW based on his admission) enter the pharmacy

and exclaim "I'm in" on a communication device which indicates BALLEW was

communicating with another individual outside of the pharmacy to advise that individual

that he was inside the pharmacy. Based on BALLEW's statement that MONSERRATE

uses the white rental car to act as a lookout for him during burglaries and that Nichols

Hills Drugs was his most recent burglary, and the fact that BALLEW was towing the

white rental vehicle behind the blue Ford F-150 when he we was detained by the PCSD

six days later, I believe BALLEW was communicating with MONSERRATE on the

"SUBJECT PHONE" when he stated "I'm in" as she was acting as the lookout during

the Nichols Hills Drugs burglary. Toll records obtained from SPRINT on the "SUBJECT
        Case 5:19-mj-00174-STE Document 1 Filed 04/03/19 Page 13 of 20




PHONE" confirm that the "SUBJECT PHONE" was being used at or around the time of the

Nichols Hills Drugs burglary. I believe MONSERRATE was sitting in the white vehicle

outside of the pharmacy and acting as the lookout for BALLEW during the burglary of

Nichols Hills Drugs while using the "SUBJECT PHONE". I believe the cell-site

information to be disclosed by SPRINT for the time period identified in Attachment B

is likely to constitute evidence of the crimes under investigation and indicate that

SPRINT to whom this warrant is directed provides service for the "SUBJECT PHONE"

       13.   In my training and experience, I have learned that SPRINT is a company

that provides cellular telephone access to the general public. I also know that providers

of cellular telephone service have technical capabilities that allow them to collect and

generate information about the locations of the cellular telephones to which they provide

service, including cell-site data, also known as "tower/face information" or "cell

tower/sector records." Cell-site data identifies the "cell towers" (i.e., antenna towers

covering specific geographic areas) that received a radio signal from the cellular

telephone and, in some cases, the "sector" (i.e., faces of the towers) to which the

telephone connected. These towers are often a half-mile or more apart, even in urban

areas, and can be 10 or more miles apart in rural areas. Furthermore, the tower closest to

a wireless device does not necessarily serve every call made to or from that device.

Accordingly, cell-site data provides an approximate location of the cellular telephone but

is typically less precise than other types of location information, such as E-911 Phase II

data or Global Positioning Device("GPS") data.

                                            8
         Case 5:19-mj-00174-STE Document 1 Filed 04/03/19 Page 14 of 20




       14.    Based on my training and experience, I know that SPRINT can collect cell-

site data about the SUBJECT PHONE. 1 also know that wireless providers such as

SPRINT typically collect and retain cell-site data pertaining to cellular phones to which

they provide service in their normal course of business in order to use this information for

various business-related purposes. I personally confirmed with SPRINT that it currently

possesses the information requested in this order and identified in Attachment B.

       15.    Based on my training and experience, I know that wireless providers such

as SPRINT typically collect and retain information about their subscribers in their

normal course of business. This information can include basic personal information

about the subscriber, such as name and address, and the method(s) of payment (such as

credit card account number) provided by the subscriber to pay for wireless telephone

service. I also know that wireless providers such as SPRINT typically collect and retain

information about their subscribers' use of the wireless service, such as records about

calls or other communications sent or received by a particular phone and other

transactional records, in their normal course of business. In my training and experience,

this information may constitute evidence of the crimes under investigation because the

information can be used to identify the SUBJECT PHONE's user or users, their location

at the time of the SUBJECT PHONE's use or the time of the criminal activity, and may

assist in the identification of co-conspirators and/or victims.
        Case 5:19-mj-00174-STE Document 1 Filed 04/03/19 Page 15 of 20




                            AUTHORIZATION REQUEST


       16.    Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

       17.   I further request that the Court direct SPRINT to disclose to the

government any information described in Section I of Attachment B that is within its

possession, custody, or control. Because the warrant will be served on SPRINT, who

will then compile the requested records at a time convenient to it, reasonable cause exists

to permit the execution ofthe requested warrant at any time in the day or night.




                                            10
        Case 5:19-mj-00174-STE Document 1 Filed 04/03/19 Page 16 of 20




       18.    I further request that the Court order that all papers in support of this

application, including the affidavit and search warrant, be sealed until further order of the

Court. These documents discuss an ongoing criminal investigation that is neither public

nor known to all of the targets of the investigation. Accordingly, there is good cause to

seal these documents because their premature disclosure may seriously jeopardize that

investigation, including by giving targets an opportunity to destroy or tamper with

evidence, change patterns of behavior, notify confederates, and flee from prosecution.




                                                  GEl
                                                  Special Agent
                                                  Drug Enforcement AdrdiAistration


       Subscribed and sworn to before me on this 3^^ day of April, 2019



                                                  SHON T. ERWIN
                                                  United States Magistrate Judge




                                             11
          Case 5:19-mj-00174-STE Document 1 Filed 04/03/19 Page 17 of 20




                               ATTACHMENT A



                         PROPERTY TO BE SEARCHED


      This warrant applies to records and information associated with the cellular

telephone assigned call number 214-418-2574, with IMSI:310120059494450 ("the

SUBJECT PHONE"), which is stored at premises controlled by SPRINT, a wireless

telephone service provider headquartered at 6480 Sprint Parkway, Overland Park,

Kansas.
        Case 5:19-mj-00174-STE Document 1 Filed 04/03/19 Page 18 of 20




                                  ATTACHMENT B



                        PATICULAR THINGS TO BE SEIZED



Information to be Disclosed by the Provider


      To the extent that the information described in Attachment A is within the


possession, custody, or control of the Provider, including any information that has been

deleted but is still available to the Provider or that has been preserved pursuant to a

request made under 18 U.S.C. § 2703(f), the Provider is required to disclose to the

government the following information pertaining to the Account listed in Attachment A

for the time period December 2,2017 through December 11,2017:


         a. The following information about the customers or subscribers of the

             Account:


                i. Names (including subscriber names, user names, and screen names);

                ii. Addresses (including mailing addresses, residential addresses,
                    business addresses, and e-mail addresses);

               iii. Local and long distance telephone connection records; ■

               iv. Records of session times and durations, and the temporarily assigned
                   network addresses (such as Internet Protocol ("IP") addresses)
                   associated with those sessions;

                V. Length ofservice (including start date) and types ofservice utilized;

               vi. Telephone or instrument numbers (including MAC addresses.
                   Electronic Serial Numbers ("ESN"), Mobile Electronic Identity
                   Numbers ("MEIN"), Mobile Equipment Identifier ("MEID");
                   Mobile Identification Number ("MIN"), Subscriber Identity
        Case 5:19-mj-00174-STE Document 1 Filed 04/03/19 Page 19 of 20




                    Modules ("SIM"), Mobile Subscriber Integrated Services Digital
                    Network Number ("MSISDN"); International Mobile Subscriber
                    Identity Identifiers ("IMSI"), or International Mobile Equipment
                    Identities("IMEI");

               vii. Other subscriber numbers or identities (including the registration
                    Internet Protocol("IP") address); and

              viii. Means and source of payment for such service (including any credit
                    card or bank account number)and billing records.

         b. All records and other information (not including the contents of

             communications) relating to wire and electronic communications sent or

             received by the Account, including:

                i. the date and time of the communication, the method of the

                   communication,     and   the    source   and   destination   of   the

                   communication (such as the source and destination telephone

                   numbers (call detail records), email addresses, and IP addresses);

                   and


                ii. information regarding the cell tower and anteima face (also known

                   as "sectors") through which the communications were sent and

                   received.


   11. Information to be Seized by the Government

      All information described above in Section I that constitutes [evidence, fiiiits,

contraband, and instrumentalities] of violations of 21 U.S.C. § 846; 21 U.S.C. §

841(a)(1); 18 § U.S.C. 2118(b); and 18 § U.S.C. 2 involving MONSERRATE during the

period December 2,2017 through December 11,2017.
         Case 5:19-mj-00174-STE Document 1 Filed 04/03/19 Page 20 of 20



       Law enforcement personnel (who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support staff, agency

personnel assisting the government in this investigation, and outside technical experts

under government control) are authorized to review the records produced by the Provider

in order to locate the things particularly described in this Warrant
